On petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit.

Per Curiam:

The petition for certiorari is granted. Petitioner and witnesses tendered by him declined, because of religious scruples against oath-taking, to use the word “solemnly” in affirming to tell the truth. The trial court refused to permit them to testify. There is no requirement that the word “solemnly” be used in the affirmation, and the judgment of conviction is therefore reversed and the case remanded for a new trial.